—Judgment unanimously affirmed. Memorandum: By failing to move to withdraw the plea or to vacate the judgment of conviction, defendant failed to preserve for our review his challenge to the factual sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662, 665; People v Engert, 263 AD2d 959, lv denied 93 NY2d 1017). The plea allocution did not engender significant doubt regarding the voluntariness of the plea to bring this case within the narrow exception to the preservation doctrine (see, People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839; People v Lopez, supra, at 666). The bargained-for sentence is neither unduly harsh nor severe. (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Sexual Abuse, 1st Degree.) Present — Wisner, J. P., Hurlbutt, Scudder, Kehoe and Burns, JJ.